 

Exhibit 10.1

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of November 12, 2010, is by
and among BECKMAN COULTER FINANCE COMPANY, LLC, a Delaware limited liability
company (the “Company”), BECKMAN COULTER, INC., a Delaware corporation
(“Beckman”), the financial institutions party hereto (the “Financial
Institutions”), JUPITER SECURITIZATION COMPANY LLC (as successor by merger to
Park Avenue Receivables Company LLC, and together with the Financial
Institutions, the “Purchasers”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Purchasers (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Purchase Agreement defined below.

WHEREAS, the Company, as seller, Beckman, as servicer, the Purchasers and the
Administrative Agent are parties to that certain Receivables Purchase Agreement
dated as of October 31, 2007 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Purchase Agreement”);

WHEREAS, Beckman, as originator, and the Company, as buyer, are parties to that
certain Receivables Sale Agreement dated as of October 31, 2007 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”);

WHEREAS, the parties hereto have agreed to amend the Purchase Agreement and the
Sale Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendments to the Purchase Agreement. Effective as of the date hereof,
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Purchase Agreement is hereby amended as follows:

1.1. Each reference to “Park Avenue Receivables Company LLC” appearing in the
Purchase Agreement shall be deleted and replaced with “Jupiter Securitization
Company LLC (successor by merger to Park Avenue Receivables Company LLC)”
therefor.

1.2. Section 7.1(i)(I) of the Purchase Agreement is hereby amended and restated
in its entirety as follows:

(I) prepare its financial statements separately from those of Originator and
ensure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governing authority will clearly and conspicuously state
(which statement may, but is not required to, be in the notes thereto) that
Seller is a separate limited liability company and that its assets are available
to satisfy the claims of the creditors of Seller and not those of Originator;



--------------------------------------------------------------------------------

 

1.3. Section 10.2 of the Purchase Agreement is hereby amended and restated in
its entirety as follows:

Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or a Purchaser’s or Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Purchaser or any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the overall net income of a Purchaser or Funding Source or
taxes excluded by Section 10.1) or (ii) imposes, modifies or deems applicable
any reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source or a Purchaser, or credit extended by a Funding
Source or a Purchaser pursuant to a Funding Agreement or (iii) imposes any other
condition the result of which is to increase the cost to a Funding Source or a
Purchaser of performing its obligations under a Funding Agreement, or to reduce
the rate of return on a Funding Source’s or Purchaser’s capital as a consequence
of its obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source or a Purchaser under a Funding
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Administrative Agent, Seller shall pay to the Administrative Agent, for the
benefit of the relevant Funding Source or Purchaser, such amounts charged to
such Funding Source or Purchaser or such amounts to otherwise compensate such
Funding Source or such Purchaser for such increased cost or such reduction;
provided, in all cases, only to the extent that such amounts are attributable to
the transactions contemplated hereunder and under such Funding Agreement. The
term “Regulatory Change” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
commenced after December 15, 2009, by any Funding Source or Purchaser with the
final rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines;
Capital Maintenance: Regulatory Capital; Impact of Modifications to Generally
Accepted Accounting Principles; Consolidation of Asset-Backed Commercial Paper
Programs; and Other Related Issues, adopted by the United States bank regulatory
agencies on December 15, 2009, or any rules or regulations promulgated in
connection therewith by any such agency.

(b) A certificate of the applicable Purchaser or Funding Source setting forth
and evidencing in reasonable detail the amount or amounts necessary to
compensate such Purchaser or Funding Source pursuant to

 

2



--------------------------------------------------------------------------------

paragraph (a) of this Section 10.2 shall be delivered to Seller and shall be
conclusive absent manifest error. Following receipt of such notice, Seller shall
pay such Purchaser or Funding Source the amount as due on any such certificate
upon demand.

1.4. Section 10.6 of the Purchase Agreement is hereby deleted in its entirety.

1.5. Subclause (G) of Section 13.1(b)(i) is hereby amended and restated in its
entirety as follows:

(G) change the definition of “Average Dilution Ratio,” “Delinquency Ratio,”
“Dilution Ratio,” “Dilution Reserve,” “Dilution Reserve Percentage,” “Eligible
Receivable,” “Loss Reserve Percentage,” “Loss Reserve,” or “Loss-to-Liquidation
Ratio,”

1.6. The address for notices set forth on the signature pages for both the
Company and Beckman is hereby amended and restated in its entirety as follows:

 

Address:    250 S. Kraemer Blvd    Brea, CA 92821    Facsimile: (714) 961-4115
   Attention: Treasury Department

1.7. The calculation of “DHR” appearing in the definition of “Dilution Reserve
Percentage” set forth on Exhibit II to the Purchase Agreement is hereby amended
and restated in its entirety as follows:

 

DHR    =    (a) the sum of (i) the aggregate gross sales of all Receivables
generated by Originator during the most recent calendar month plus (ii) an
amount equal to 50% of the aggregate gross sales of all Receivables generated by
Originator during the month preceding the most recent calendar month, divided by
(b) the Net Receivables Balance as of the last day of the most recent calendar
month.

1.8. The definition of “Dilution Horizon” set forth on Exhibit II to the
Purchase Agreement is hereby deleted in its entirety.

1.9. The definition of “Dilution Ratio” set forth on Exhibit II to the Purchase
Agreement is hereby amended and restated in its entirety as follows:

“Dilution Ratio” means, in respect of any calendar month, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such calendar month,
divided by (ii) the aggregate gross sales of all Receivables generated by
Originator during the calendar month ended two (2) calendar months prior to such
calendar month.

 

3



--------------------------------------------------------------------------------

 

1.10. The calculation of “DS” appearing in the definition of “Dilution Reserve
Percentage” set forth on Exhibit II to the Purchase Agreement is hereby amended
and restated in its entirety as follows:

 

DS    =    the greatest Average Dilution Ratio during the immediately preceding
12-month period.

1.11. The definition of “Liquidity Termination Date” set forth on Exhibit II to
the Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Liquidity Termination Date” means October 26, 2011 (as may be extended for an
additional period of time up to 364 days from time to time in accordance with
Section 1.5).

The parties hereto hereby agree that any notice or timing requirements set forth
under Section 1.5 to the Purchase Agreement with respect to the extension of the
Liquidity Termination Date are hereby waived.

1.12. Exhibit II to the Purchase Agreement is hereby amended to insert the
following new definition of “Average Dilution Ratio” in proper alphabetical
order:

“Average Dilution Ratio” means, in respect of any calendar month, the average of
the Dilution Ratios for such calendar month and the calendar month ended one
month prior to such calendar month.

1.13. Schedule A to the Purchase Agreement is hereby amended and restated in its
entirety as set forth on Annex I attached hereto.

2. Amendment to the Sale Agreement. Effective as of the date hereof, subject to
the satisfaction of the conditions precedent set forth in Section 3 below, the
Sale Agreement is hereby amended as follows:

2.1. The reference to “Park Avenue Receivables Company LLC (“PARCO”)” appearing
in the preliminary statements to the Sale Agreement is hereby deleted and
replaced with “Jupiter Securitization Company LLC (as successor by merger to
Park Avenue Receivables Company LLC) (“Jupiter”)” therefor.

2.2. Each reference to “PARCO” appearing in the Sale Agreement is hereby deleted
and replaced with “Jupiter” therefor.

2.3. The address for notices set forth on the signature page for both the
Company and Beckman is hereby amended and restated as follows:

 

Address:    250 S. Kraemer Blvd    Brea, CA 92821    Facsimile: (714) 961-4115
   Attention: Treasury Department

 

4



--------------------------------------------------------------------------------

 

2.4. Schedule A to the Sale Agreement is hereby amended and restated in its
entirety as set forth on Annex II attached hereto.

3. Conditions Precedent. This Amendment shall become effective as of the date
above written upon the Administrative Agent’s receipt, satisfactory to it, of:

3.1. Copies of each of the following, duly executed by each of the Persons named
as parties thereto: (i) this Amendment and (ii) that certain Fee Letter (the
“Amendment Fee Letter”), dated the date hereof, among J.P. Morgan Securities LLC
and the Company.

3.2. All fees due and payable to JPMorgan on or prior to the effective date of
this Amendment in accordance with the terms of the Purchase Agreement or the
Amendment Fee Letter.

4. Representations and Warranties.

4.1. The Company hereby represents and warrants that:

a. This Amendment, the Purchase Agreement and the Sale Agreement, as amended
hereby, constitute its legal, valid and binding obligations and are enforceable
against it in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

b. Upon the effectiveness of this Amendment and after giving effect hereto, each
representation and warranty by the Company, set forth in the Purchase Agreement
and any other Transaction Document is true and correct in all material respects
as of the date hereof (except for those representations and warranties relating
to an earlier date, which shall be true and correct in all material respects as
of such date).

c. Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes an Amortization Event or Potential
Amortization Event.

4.2. Beckman hereby represents and warrants that:

a. This Amendment, the Purchase Agreement and the Sale Agreement, as amended
hereby, constitute its legal, valid and binding obligations and are enforceable
against it in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

b. Upon the effectiveness of this Amendment and after giving effect hereto, each
representation and warranty by Beckman, set forth in the Purchase Agreement, the
Sale Agreement or any other Transaction Document is true and correct in all
material respects as of the date hereof (except for those representations and
warranties

 

5



--------------------------------------------------------------------------------

relating to an earlier date, which shall be true and correct in all material
respects as of such date).

c. Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes an Termination Event or Potential
Termination Event.

5. Reference to and Effect on the Transaction Documents.

5.1. From and after the effectiveness of this Amendment (i) each reference in
the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Purchase Agreement and
its amendments, as amended hereby and (ii) all references to the Purchase
Agreement appearing in any other Transaction Document, or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Purchase Agreement, as amended hereby.

5.2. From and after the effectiveness of this Amendment (i) each reference in
the Sale Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Sale Agreement and its
amendments, as amended hereby and (ii) all references to the Sale Agreement
appearing in any other Transaction Document, or any other document, instrument
or agreement executed and/or delivered in connection therewith, shall mean and
be a reference to the Sale Agreement, as amended hereby.

5.3. The Purchase Agreement and the Sale Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

5.4. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Purchasers or the Administrative Agent, nor constitute a
waiver of any provision of the Purchase Agreement, the Sale Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

6. Governing Law. This Amendment and the obligations arising hereunder shall in
all respects, including all matters of construction, validity and performance,
be governed by, and construed and enforced in accordance with, the internal laws
of the State of New York (without regard to conflicts of law principles).

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts; Facsimile Signatures. This Amendment may be executed by one or
more of the parties to the Amendment on any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A facsimile signature page hereto shall be effective as a
counterpart signature provided each party executing such a facsimile counterpart
agrees to deliver originals thereof.

 

6



--------------------------------------------------------------------------------

[Remainder of page left intentionally left blank]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered on the
date first above written.

 

BECKMAN COULTER FINANCE COMPANY,
LLC By:         /s/ Roger Plotkin           Name: Roger Plotkin   Title:
Director BECKMAN COULTER, INC. By:         /s/ Roger Plotkin           Name:
Roger Plotkin   Title: Treasurer and Vice President

 

Signature Page to

Omnibus Amendment



--------------------------------------------------------------------------------

 

JUPITER SECURITIZATION COMPANY LLC (as successor by merger to Park Avenue
Receivables Company LLC) By: JPMorgan Chase Bank, N.A., its attorney-in-fact By:
        /s/ Adam Klimek           Name: Adam Klimek   Title: Executive Director
JPMORGAN CHASE BANK, N.A., as a Financial Institution and as Administrative
Agent By:         /s/ Adam Klimek           Name: Adam Klimek   Title: Executive
Director

 

Signature Page to

Omnibus Amendment



--------------------------------------------------------------------------------

 

ANNEX I

SCHEDULE A

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

Chief Executive Office of each Seller Party:

Beckman Coulter Finance Company, LLC

250 S. Kraemer Blvd

Brea, CA 92821

Beckman Coulter, Inc.

250 S. Kraemer Blvd

Brea, CA 92821

Principal Places of Business of each Seller Party:

 

Beckman Coulter Finance Company, LLC:   Chief Executive Office Beckman Coulter,
Inc.:   Chief Executive Office

Locations of Records:

 

Beckman Coulter Finance Company, LLC:   Chief Executive Office Beckman Coulter,
Inc.:   Chief Executive Office, and   200 S. Kraemer Blvd.   Brea, CA 92822  
11800 S. W. 147th Ave   Miami, Fl 33196-2500   1000 Lake Hazeltine Dr.   Chaska,
MN 55318

Federal Employer Identification Number of Each Seller Party:

 

Beckman Coulter Finance Company, LLC:   26-2279754 Beckman Coulter, Inc.:  
95-1040600

 

Annex I



--------------------------------------------------------------------------------

 

ANNEX II

Schedule A

Chief Executive Office; Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

Chief Executive Office of each Seller Party:

Beckman Coulter Finance Company, LLC

250 S. Kraemer Blvd

Brea, CA 92821

Beckman Coulter, Inc.

250 S. Kraemer Blvd

Brea, CA 92821

Principal Places of Business of each Seller Party:

 

Beckman Coulter Finance Company, LLC:   Chief Executive Office Beckman Coulter,
Inc.:   Chief Executive Office

Locations of Records:

 

Beckman Coulter Finance Company, LLC:  

Chief Executive Office

Beckman Coulter, Inc.:  

Chief Executive Office, and

 

200 S. Kraemer Blvd.

Brea, CA 92822

 

11800 S. W. 147th Ave

Miami, Fl 33196-2500

 

1000 Lake Hazeltine Dr.

Chaska, MN 55318

Federal Employer Identification Number of Each Seller Party:

 

Beckman Coulter Finance Company, LLC:   26-2279754 Beckman Coulter, Inc.:  
95-1040600

 

Annex II